                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAPELLA PHOTONICS, INC.,                           Case No. 20-cv-08628-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         PARTIAL MOTION TO DISMISS
                                  10     CIENA CORPORATION,                                 Docket No. 22
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Capella Photonics, Inc. (“Capella”) has sued Defendant Ciena Corporation

                                  15   (“Ciena”) on two counts of patent infringement related to optical switching technologies for use in

                                  16   optical transmission networks. Docket No. 1. Ciena moves under Rule 12(b)(6) to dismiss with

                                  17   prejudice all claims of infringement by products made, purchased, offered for sale, used, or

                                  18   imported prior to March 17, 2020, the date the United States Patent & Trademark Office

                                  19   (“USPTO”) reissued the patents to Capella. Docket No. 22. Ciena seeks to limit Capella’s

                                  20   damages claim in this case to the period between March 17, 2020, and the expiration date of the

                                  21   patents (August 23, 2021). MTD at 2.

                                  22                                       I.       BACKGROUND

                                  23   A.     Factual Background

                                  24          Capella is a pioneer of breakthrough optical switching technologies for use in optical

                                  25   transmission networks. Compl. ¶ 8. Optical fiber is used by telecommunications companies to

                                  26   transmit telephone signals, internet communications, and television signals. Id. ¶ 10. Optical fiber

                                  27   is a fast and efficient medium for conducting data in the form of light. Various wavelengths of

                                  28   light travel along optical fiber at the same time, with each wavelength carrying specific data
                                   1   intended for delivery to a specific location. Id. An optical fiber carries internet traffic, cellular

                                   2   communications, and digital television transmissions simultaneously by using different

                                   3   wavelengths of light to carry the data. Id.

                                   4           Capella manufactures reconfigurable optical add and drop multiplexers (“ROADM”) and

                                   5   Dense Wavelength Division Multiplexing (“DWDM”) technologies. Id. ¶ 8. DWDM transport

                                   6   platforms and their ROADM modules are the backbone of advanced fiberoptic networks because

                                   7   they route (or switch) signals traveling along fiber optic cables in the directions they need to go.

                                   8   Id. ¶ 14. The switching occurs on the wavelength level, which means that a ROADM can separate

                                   9   all the wavelengths of light entering the device and direct them to go in different directions

                                  10   depending on the platform configuration. Id. In other words, certain wavelengths can be dropped

                                  11   from a fiber altogether and new wavelengths can be added onto fibers. Id. ROADMs are

                                  12   reconfigurable, which means that they can be adjusted to send traffic or wavelengths in different
Northern District of California
 United States District Court




                                  13   directions at different times. Id. ¶ 16. The development of ROADMs allowed video to be sent

                                  14   over the internet at the speed of light. Id. ¶ 15.

                                  15           Capella alleges that Ciena has offered for sale, sold, and/or imported into the United States

                                  16   DWDM transport platforms and modules for optical networks deployed around the world,

                                  17   including specifically in this judicial district, that infringe the ’905 and ’906 patents at issue in this

                                  18   case, and continues to do so. Id. ¶ 18.

                                  19   B.      Procedural History of the Patents-in-Suit

                                  20           Capella is the owner of United States Patent No. 6,879,750, entitled “Reconfigurable

                                  21   Optical Add-Drop Multiplexers with Servo Control and Dynamic Spectral Power Management

                                  22   Capabilities” (the “’750 patent”). Id. ¶ 19. The ’750 patent issued to Capella on April 12, 2005

                                  23   and was reissued to Capella on May 17, 2011 as United States Patent No. RE 42,368 (the “’368

                                  24   patent”). Id.

                                  25           Capella is also the owner of United States Patent No. 6,625,346 entitled, “Reconfigurable

                                  26   Optical Add-Drop Multiplexers with Servo Control and Dynamic Spectral Power Management

                                  27   Capabilities” (the “’346 patent”). Id. ¶ 22. The ’346 patent issued to Capella on September 23,

                                  28   2003 and was reissued to Capella on November 14, 2006 as United States Patent No. RE 39,397
                                                                                            2
                                   1   (the “’397 patent”) and reissued again to Capella on September 6, 2011 as United States Patent

                                   2   No. RE 42,678 (the “’678 patent”). Id.

                                   3          Capella sued Ciena for infringement of the ’368 and ’678 patents in the U.S. District Court

                                   4   for the Southern District of Florida, in an action titled Capella Photonics, Inc. v. Ciena

                                   5   Corporation, Case No. 1:14-cv-20530-KMM. Id. ¶ 28. That action was subsequently transferred

                                   6   to the Northern District of California and assigned Case No. 14-cv-3351 EMC, where it was

                                   7   related to Capella’s ongoing suits against Cisco Systems, Inc., Fujitsu Network Communications,

                                   8   Inc., Tellabs Operations, Inc., and Coriant (USA) Inc. Id.

                                   9          Ciena, Cisco, and other defendants filed petitions for inter partes review (“IPR”) on the

                                  10   ’368 and ’678 patents, and the PTO initiated IPR proceedings on all of the asserted claims of both

                                  11   patents. These petitions were based on the prior art showing that others had already invented

                                  12   every aspect of Capella’s claimed invention. MTD at 3-4. In the IPR proceedings on the original
Northern District of California
 United States District Court




                                  13   patents, in order to avoid invalidity, Capella sought to disavow circulator ports from the definition

                                  14   of ports. See, e.g., Docket No. 22-7 (“Capella’s Resp. to ’678 IPR Pet.”) at 6-7 (“[t]he ’678 patent

                                  15   explicitly labels its ports ‘collimators’ and provides public notice that the present invention is

                                  16   using multiple fiber collimators to provide the ports. As a result, the multiple fiber collimator ports

                                  17   in the ’678 patent cannot be read to encompass circulator ports like those used in Bouevitch”)

                                  18   (emphasis in original).

                                  19          This Court stayed the matter pending the outcome of the IPR proceedings. On January 28,

                                  20   2016 and February 17, 2016, the PTAB found unpatentable each claim identified by Capella in its

                                  21   Preliminary Infringement Contentions for the ’368 and ’678 patents. Capella Photonics, Inc. v.

                                  22   Cisco Systems, Inc., Case No. 3:14-cv-03348-EMC, Docket No. 205 at 7. In its final written

                                  23   decision, the PTAB rejected Capella’s contention that “port” does not encompass circulator ports.

                                  24   See IPR2015-00739, Paper 50 at 14-15 (“Patent Owner offers no definition of ‘port,’ and does not

                                  25   suggest that the ’678 patent provides an express definition of the term, but instead argues that a

                                  26   ‘port,’ as claimed, is not a ‘circulator port’ because the ’678 patent ‘disavows circulator-based

                                  27   optical systems.’ … We disagree. There is no dispute that the ordinary and customary meaning of

                                  28   ‘port’ encompasses circulator ports, and, indeed, any ‘point of entry or exit of light’”). Nor did the
                                                                                          3
                                   1   ’678 patent “equate the term ‘port’ to ‘collimator,’ as both ‘port’ and ‘collimator’ appear

                                   2   separately in the claims of the ’678 patent.” Id. at 15.

                                   3           As to the ’368 patent, the PTAB cancelled claims 1-6, 9-13, and 15-22 as obvious over the

                                   4   prior art. As to the ’678 patent, the PTAB cancelled claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-

                                   5   46, 53, and 61-65 as obvious over the prior art. The Federal Circuit affirmed the PTAB’s

                                   6   decisions in February 2018 and the U.S. Supreme Court denied Capella’s Motion for Writ of

                                   7   Certiorari. Capella Photonics, Inc. v. Cisco Systems, Inc., Case No. 3:14-cv-03348-EMC, Docket

                                   8   No. 205 at 7.

                                   9           On June 29, 2018, Capella filed a petition to reissue the ’368 and ’678 patents under 35

                                  10   U.S.C. § 251. Id. The ’368 and ’678 patents were reissued as the ’905 and ’906 patents on

                                  11   March 17, 2020, after Capella narrowed the previously cancelled claims to avoid the prior art

                                  12   which the PTAB had flagged in cancelling the claims at issue. Compl. ¶¶ 19, 22.
Northern District of California
 United States District Court




                                  13   C.      Claim Construction Order in Cisco v. Capella

                                  14           In Cisco v. Capella, which involved the same two patents at issue in the instant case (the

                                  15   ’905 and ’906 patents), the parties asked the Court to construe eleven terms. Cisco Systems, Inc.

                                  16   v. Capella Photonics, Inc., Case No. 3:20-cv-01858-EMC, Docket No. 119 (“Cisco Claim

                                  17   Construction Order”). The Court first construed disputed terms 1-5 (“port(s);” “fiber collimator

                                  18   port” or “fiber collimator . . . port;” “Fiber collimator(s), providing . . . port(s);” and “fiber

                                  19   collimator(s), providing and serving as port(s)” or “fiber collimator(s) serving as . . . port(s)) as a

                                  20   group. Id. at 14-15. The parties disagreed on (1) whether the term “port” in the Reissued Patents

                                  21   is limited to “fiber collimator port;” (2) whether a fiber collimator that is “providing” a port means

                                  22   that the port is necessarily a fiber collimator port; and (3) whether Capella defined the term “port”

                                  23   to mean “fiber collimated port,” or disclaimed all ports other than fiber collimated ports. Id. at 15.

                                  24           The Court first found that the term “port” is not limited to “fiber collimator port,”

                                  25   reasoning that the patent prosecution history strongly suggests that Capella conceived of its

                                  26   invention as having fiber collimators that exist separate and apart from the input/output ports. Id.

                                  27   at 16-17. The Court also noted that the terms “port” and “fiber collimator port” are used

                                  28   throughout the Reissued Patents to refer to different parts of the invention, and thus held that the
                                                                                           4
                                   1   two terms are not synonymous. Id. at 18-19. The specifications indicated that the input and

                                   2   output ports in the invention can be, but are not necessarily, fiber collimator ports. Id. at 20.

                                   3   Second, the Court found that a fiber collimator that is “providing” a port is not necessarily a fiber

                                   4   collimator port, holding that Capella had failed to support, with intrinsic evidence, its contention

                                   5   that the Reissued Patents use the term “providing” to mean “serving as.” Id. Third, the Court held

                                   6   that Capella did not define the term “port” to mean “fiber collimator port,” nor did it disavow the

                                   7   full scope of the term “port.” Id. at 21. It noted that Capella’s statements in the Original Patents’

                                   8   IPR proceedings constitute, at best, a disavowal of circulator ports, not a disavowal of all ports

                                   9   other than fiber collimator ports. Id. at 22. For Capella to disavow all ports other than fiber

                                  10   collimator ports, it would have had to clearly and unequivocally say as much in the specifications

                                  11   or during the prosecution history, and it did not do so. Id. at 22-23. Accordingly, the Court

                                  12   rejected Capella’s proposed constructions of term one altogether and construed terms two
Northern District of California
 United States District Court




                                  13   through five as follows:

                                  14                  • Term two (2): “port” means “point of entry or exit of light,
                                                      excluding circulator ports”
                                  15
                                                      • Term three (3): “fiber collimator port” or “fiber collimator . . .
                                  16                  port” means “fiber collimator port that is the point of entry or exit of
                                                      light”
                                  17
                                                      • Term four (4): “fiber collimator, providing . . . port” means “fiber
                                  18                  collimator that can be coupled to other components to make
                                                      available a point of entry or exit of light”
                                  19
                                                      • Term five (5): “fiber collimator(s), providing and serving as . . .
                                  20                  port(s)” or “fiber collimator(s) serving as . . . port(s)” means “fiber
                                                      collimator port that is the point of entry or exit of light”
                                  21

                                  22   Id. at 23.

                                  23                                    II.      LEGAL STANDARDS

                                  24   A.      Reissue

                                  25           “Reissue” is a procedure for correcting errors in a patent. A patent may be reissued when

                                  26   the patentee’s claims are too broad or too narrow in comparison to what the patentee could

                                  27   rightfully claim. See 35 U.S.C. § 251(a) (“[w]henever any patent is, through error, deemed wholly

                                  28   or partly inoperative or invalid, by reason of … the patentee claiming more or less than he had a
                                                                                          5
                                   1   right to claim in the patent, the Director [of the PTO] shall … reissue the patent for the invention

                                   2   disclosed in the original patent”).

                                   3          Reissued patents have the same legal effect as the original, surrendered patents for any

                                   4   causes of action arising after reissuance. 35 U.S.C. § 252 (“every reissued patent shall have the

                                   5   same effect and operation in law, on the trial of actions for causes thereafter arising, as if the same

                                   6   had been originally granted in such amended form”). However, reissued patents can also have a

                                   7   legal effect on claims and causes of action which arose before reissuance: any claims which are

                                   8   carried forward in substantially identical form are enforceable as if they had been in effect from

                                   9   the issue date of the original patent. See id. (“in so far as the claims of the original and reissued

                                  10   patents are substantially identical, such surrender shall not affect any action then pending nor

                                  11   abate any cause of action then existing, and the reissued patent, to the extent that its claims are

                                  12   substantially identical with the original patent, shall constitute a continuation thereof and have
Northern District of California
 United States District Court




                                  13   effect continuously from the date of the original patent”). In other words, a court may assess

                                  14   damages for patent infringement of substantially identical claims both after and before the reissue,

                                  15   even though the patentee has “surrendered” the original claims. Id.

                                  16          Original and reissued claims are “substantially identical” when there has been no

                                  17   substantive change between the original and reissued claims. Laitram Corp. v. NEC Corp., 952

                                  18   F.2d 1357, 1360-61 (Fed. Cir. 1991) (“the word ‘identical’ in [35 U.S.C.] § 252 ‘means, at most,

                                  19   ‘without substantive change’” and “‘[i]dentical’ does not mean verbatim”) (emphasis in original;

                                  20   quoting Seattle Box Co. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 827-28, 221 USPQ

                                  21   568, 575 (Fed. Cir. 1984)). See also Bloom Eng'g Co. v. N. Am. Mfg. Co., 129 F.3d 1247, 1250

                                  22   (Fed. Cir. 1997) (holding that “‘[i]dentical’ does not mean verbatim, but means at most without

                                  23   substantive change,” and thus, “whether amendments made to overcome rejections based on prior

                                  24   art are substantive depends on the nature and scope of the amendments”); R+L Carriers, Inc. v.

                                  25   Qualcomm, Inc., 801 F.3d 1346, 1349 (Fed. Cir. 2015) (“[t]o determine whether substantive

                                  26   changes have been made, we consider whether the scope of the claims are identical, not merely

                                  27   whether different words are used”) (emphasis in original; internal quotation marks omitted).

                                  28
                                                                                          6
                                   1   B.     Intervening Rights

                                   2          While the first paragraph of § 252 bars pre-issuance damages when the reissue claim’s

                                   3   scope has substantively changed, the second paragraph provides for the affirmative defense of

                                   4   absolute intervening rights. § 252 provides, in relevant part, as follows:

                                   5                  “A reissued patent shall not abridge or affect the right of any person
                                                      or that person’s successors in business who, prior to the grant of a
                                   6                  reissue, made, purchased, offered to sell, or used within the United
                                                      States, or imported into the United States, anything patented by the
                                   7                  reissued patent, to continue the use of, to offer to sell, or to sell to
                                                      others to be used, offered for sale, or sold, the specific thing so
                                   8                  made, purchased, offered for sale, used, or imported unless the
                                                      making, using, offering for sale, or selling of such thing infringes a
                                   9                  valid claim of the reissued patent which was in the original patent.”
                                  10   35 U.S.C. § 252 (emphasis added). Thus, the defense of absolute intervening rights provides “an

                                  11   accused infringer with the absolute right to use or sell a product that was made, used, or purchased

                                  12   before the grant of the reissue patent as long as this activity does not infringe a claim of the reissue
Northern District of California
 United States District Court




                                  13   patent that was in the original patent.” BIC Leisure Prods. v. Windsurfing Int'l, 1 F.3d 1214,

                                  14   1220-21 (Fed. Cir. 1993).

                                  15                                         III.      DISCUSSION

                                  16   A.     Absolute Intervening Rights

                                  17          Ciena is protected by absolute intervening rights against infringement claims for damages

                                  18   accruing before the reissue of the ’905 and ’906 patents on March 17, 2020, unless it used or sold

                                  19   optical switching technology that “infringes a valid claim of the reissued patent which was [also]

                                  20   in the original patent.” 35 U.S.C. § 252. If the claims in the ’905 and ’906 patents are

                                  21   substantially changed from the claims in the original ’368 and ’678 patents, then Ciena has

                                  22   absolute intervening rights and is protected against claims for damages accruing before the date of

                                  23   reissuance. Laitram, 952 F.2d at 1360-61. Such intervening rights do not afford protection if the

                                  24   reissued patents are substantially identical to the original patents.

                                  25          In answering the question of substantial identicality, the Court affords stare decisis

                                  26   deference to its prior construction of claim terms, for the Supreme Court has recognized “the

                                  27   importance of uniformity in the treatment of a given patent.” Markman v. Westview Instruments,

                                  28   517 U.S. 370, 390 (1996). See Cisco Claim Construction Order at 10-11 (“assuming the Federal
                                                                                          7
                                   1   Circuit has not construed the terms of a patent, district courts are to give more deference (stare

                                   2   decisis deference) to prior constructions from courts inside their district than to prior constructions

                                   3   from courts outside their district”) (citing Visto Corp. v. Sproqit Techs., Inc., 445 F. Supp. 2d

                                   4   1104, 1108 (N.D. Cal. 2006)). Uniformity of treatment will “promote (though it will not

                                   5   guarantee) intrajurisdictional certainty through the application of stare decisis on those questions

                                   6   not yet subject to interjurisdictional uniformity under the authority of the single appeals court.”

                                   7   Markman, 517 U.S. at 391. See also Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1329

                                   8   (Fed. Cir. 2008) (“[g]iven ‘the importance of uniformity in the treatment of a given patent,’ …

                                   9   this court consults the claim analysis of different district courts on the identical terms in the

                                  10   context of the same patent”) (quoting Markman, 517 U.S. at 390)). The prior constructions of

                                  11   other district courts are entitled to “‘reasoned deference,’ with such deference turning on the

                                  12   persuasiveness of the order; ‘in the end, [however, the Court] will render its own independent
Northern District of California
 United States District Court




                                  13   claim construction.’” Visto, 445 F. Supp. 2d at 1108 (quoting Maurice Mitchell Innovations, L.P.

                                  14   v. Intel Corp., No. 2:04-CV-450, 2006 U.S. Dist. LEXIS 41453, at *13 (E.D. Tex. June 21,

                                  15   2006)).

                                  16             In its claim construction order in Cisco v. Capella, this Court found that Capella’s addition

                                  17   of the terms “fiber collimator” and “fiber collimated” to the term “port” represented a substantive

                                  18   change to the scope of the claim terms. Cisco Claim Construction Order at 16-23. Specifically,

                                  19   the Court found that the terms “port” and “fiber collimator port” are used throughout the Reissued

                                  20   Patents to refer to different parts of the invention, and thus are not synonymous. Id. at 18-19.

                                  21   Capella’s statements during the IPR proceedings that “[t]he ports in the ’368 Patent are not

                                  22   circulator ports” does not state that the ports have to be fiber collimator ports, for Capella did not

                                  23   clearly and unequivocally disavow all ports other than fiber collimator ports. Id. at 22-23.

                                  24             As this Court noted in the claim construction order, the Honorable Rodney Gilstrap of the

                                  25   U.S. District Court for the Eastern District of Texas recently construed the ’905 and ’906 patents

                                  26   in two actions currently before him: (1) Capella Photonics, Inc. v. Fujitsu Network

                                  27   Communications, Inc., Case No. 2:20-cv-00076 (E.D. Tex. filed March 16, 2020); and (2) Capella

                                  28   Photonics, Inc. v. Infinera Corporation et al., Case No. 2:20-cv-00077 (E.D. Tex. filed March 17,
                                                                                           8
                                   1   2020) (the “Texas Actions”). In the Texas Actions, Judge Gilstrap similarly found that the term

                                   2   “port” in the reissued patents is not limited to fiber collimator ports, because the original and

                                   3   reissued patents contemplate fiber collimators in the invention that operate separately from the

                                   4   output ports. Id. at 16-20. The Court accords reasoned deference to Judge Gilstrap’s construction

                                   5   of the claim terms at issue, and it finds them persuasive in the substantial identicality analysis.

                                   6   Visto, 445 F. Supp. 2d at 1108.

                                   7          In view of this Court’s prior claim construction order in Cisco v. Capella and Judge

                                   8   Gilstrap’s claim construction order in the Texas Actions, the Court finds that the addition of the

                                   9   terms “fiber collimator” and “fiber collimated” did change the scope of the reissued patents. As

                                  10   this Court found in Cisco v. Capella, Capella sought to disavow circulator ports through filings in

                                  11   the IPR proceedings for the original patents, adding the terms “fiber collimator” and “fiber

                                  12   collimated” to the claim language in the reissued ’905 and ’906 patents. Cisco Claim
Northern District of California
 United States District Court




                                  13   Construction Order at 21. The terms “fiber collimator” and “fiber collimated” substantively alter

                                  14   the scope of the reissued patents, and the ’905 and ’906 patents are not substantially identical to

                                  15   the ’368 and ’678 patents. Cf. R+L Carriers, Inc., 801 F.3d at 1349 (“[t]o determine whether

                                  16   substantive changes have been made, we consider whether the scope of the claims are identical,

                                  17   not merely whether different words are used”) (emphasis in original; internal quotation marks

                                  18   omitted). Accordingly, Ciena has absolute intervening rights as to the use of optical switching

                                  19   technologies before March 17, 2020, the date of reissue. 35 U.S.C. § 252.

                                  20          Capella argues that the substantial identicality determination cannot be made until after the

                                  21   claim construction process and Markman hearing have been completed in the instant case. Opp. at

                                  22   3. It contends that Ciena’s Partial Motion to Dismiss seeks to “short circuit” the process by

                                  23   forcing the Court to decide contested claim construction issues based on a disputed record. Id. at

                                  24   3-4. However, the Court already found, in its prior claim construction order, that the term “fiber

                                  25   collimator” has substantive meaning that differs from an input/output port, and that it modifies the

                                  26   scope of the ’905 and ’906 patents. Cisco Claim Construction Order at 16-23. The Court need not

                                  27   hold another claim tutorial and Markman hearing in order to make the determination on absolute

                                  28   intervening rights under § 252, because it is not plausible for Capella to allege that no substantive
                                                                                          9
                                   1   change was made by the addition of the term “fiber collimator.” The Court’s findings on this

                                   2   matter in its prior claim construction order definitively resolve the substantial identicality analysis

                                   3   for purposes of Ciena’s Partial Motion to Dismiss, and it will adhere to that determination.1 To

                                   4   the extent Capella seeks to assert any claim that includes the word “input/output port,” the Court

                                   5   has already held that that term encompasses more than fiber collimator ports. Cisco Claim

                                   6   Construction Order at 21-23.

                                   7           In sum, Capella is barred from seeking pre-issuance damages because the reissued patents

                                   8   are not substantially identical to the original patents.

                                   9   B.      Collateral Estoppel

                                  10           Moreover, as this Court previously held in granting Plaintiff’s Motion for Judgment on the

                                  11   Pleadings in Cisco v. Capella, wherein Capella sought pre-issue damages for alleged infringement

                                  12   that took place prior to the reissue of the ’905 and ’906 patents, if the reissued patents were
Northern District of California
 United States District Court




                                  13   substantially identical to the original patents, Capella’s claims for pre-issuance damages would be

                                  14   barred by collateral estoppel. See Cisco Systems, Inc. v. Capella Photonics, Inc., Case No. 3:20-

                                  15   cv-01858-EMC, Order Granting Plaintiff’s Motion for Judgment on the Pleadings (“Order on

                                  16   MJP”) (Docket No. 48). The Court addressed whether “the undisputedly binding effect of a

                                  17   PTAB decision on the validity of the same patent should apply as well to the validity of

                                  18   substantially identical claims of a reissued patent.” Id. at 9. It held that the “strong interest in …

                                  19   finality” suggested that a PTAB determination of invalidity should have collateral estoppel effect

                                  20   on a subsequent district court proceeding. Id. at 9-10. This Court noted the inescapability of

                                  21   collateral estoppel with the following hypothetical:

                                  22                   “If an IPR proceeding were to be instituted against the reissued
                                  23
                                       1
                                  24     Other courts have found absolute intervening rights before claim construction occurred. See,
                                       e.g., Waters Techs. Corp. v. Aurora SFC Sys., Civil Action No. 11-708-RGA, 2017 U.S. Dist.
                                  25   LEXIS 132901, at *9-10 (D. Del. Aug. 21, 2017) (holding that, with respect to … 35 U.S.C. §
                                       252, it [was] not plausible that a substantive limitation was not added to the Amended Claims” and
                                  26   granting the Motion to Dismiss because the district court was “not persuaded that claim
                                       construction or discovery would make a difference”); eBay Inc. v. PartsRiver, Inc., No. C 10-
                                  27   04947 CW, 2011 U.S. Dist. LEXIS 49522, at *7-11 (N.D. Cal. May 9, 2011) (granting summary
                                       judgment as to pre-issuance damages and absolute intervening rights before formal claim
                                  28   construction). Here, the Court has the added benefit of its prior claim construction order and its
                                       stare decisis effect. Markman, 517 U.S. at 391.
                                                                                         10
                                                      claims of ‘905 and ‘906 Patents, and the claims were deemed
                                   1                  “substantially identical” to the original claims, the PTAB would be
                                                      bound by collateral estoppel and, in light of its invalidation of the
                                   2                  ‘368 and ‘678 Patent claims, would have to find the substantially
                                                      identical claims of the reissued patents invalid. See 37 C.F.R. §
                                   3                  42.73(d)(3). There would be no “materially different issues that alter
                                                      the question of patentability”; the validity of the two sets of patents
                                   4                  would present “identical issues of patentability.” MaxLinear, 880
                                                      F.3d at 1377. The PTAB’s determination of invalidity of the ‘905
                                   5                  and ‘906 Patent claims would, in turn, be binding on this Court. See
                                                      XY, 890 F.3d at 1294. The application of collateral estoppel is
                                   6                  ultimately inescapable.”
                                   7   Id. at 10. Thus, the Court granted Cisco’s motion for judgment on the pleadings as to pre-issuance

                                   8   damages, holding that:

                                   9                  “if the scope of the reissue claims is substantially identical to the
                                                      scope of the original claims, those claims would be invalid under
                                  10                  principles of collateral estoppel. If the reissue claims are in fact
                                                      narrower than the original claims, Capella would not be entitled to
                                  11                  preissue damages pursuant to 35 U.S.C § 252. Under either scenario,
                                                      Capella will not be entitled to pre-issue damages.”
                                  12
Northern District of California
 United States District Court




                                  13   Id. at 11.

                                  14           The Court adheres to the reasoning of its Order in Cisco v. Capella. If the scope of the

                                  15   reissue claims in the ’905 and ’906 patents is substantially identical to the scope of the original

                                  16   claims in the ’368 and ’678 patents, those claims are invalid under the principles of collateral

                                  17   estoppel. Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013) (“[i]f the

                                  18   differences between the unadjudicated patent claims and adjudicated patent claims do not

                                  19   materially alter the question of invalidity, collateral estoppel applies”). See also id. (“[o]ur

                                  20   precedent does not limit collateral estoppel to patent claims that are identical. Rather, it is the

                                  21   identity of the issues that were litigated that determines whether collateral estoppel should apply”)

                                  22   (emphasis in original). The Federal Circuit’s affirmance of the PTAB’s written decision

                                  23   invalidating the relevant claims in the ’368 and ’678 patents has collateral estoppel effect on

                                  24   substantially identical claims in the ’905 and ’906 patents before this Court. XY, LLC v. Trans

                                  25   Ova Genetics, L.C., 890 F.3d 1282, 1294 (Fed. Cir. 2018) (explaining that the Federal Circuit’s

                                  26   affirmance of a PTAB decision “collaterally estops XY from asserting the patent” in an appeal

                                  27   from a district court decision). That the burdens of proof differ does not negate the full and fair

                                  28   opportunity which Capella had to litigate the issue before the PTAB and on appeal, and it does not
                                                                                          11
                                   1   prevent the application of collateral estoppel. A patentee, “having been afforded the opportunity

                                   2   to exhaust his remedy of appeal from a holding of invalidity, has had his ‘day in court,’ and a

                                   3   defendant should not have to continue ‘defend[ing] a suit for infringement of [an] adjudged invalid

                                   4   patent.’” Id. (quoting U.S. Ethernet Innovations, LLC v. Tex. Instruments Inc., 645 F. App'x 1026,

                                   5   1028-30 (Fed. Cir. 2016)).

                                   6           All other requirements of collateral estoppel are also met. The issue of claim scope was

                                   7   actually litigated before the PTAB, and the claim scope determination was essential to the PTAB’s

                                   8   judgment. See JDS Uniphase Corp. v. Capella Photonics, Inc., IPR2015-00739, Paper 50 at 14-15

                                   9   (Dec. 1, 2015) (Docket No. 22, Ex. 5); JDS Uniphase Corp. v. Capella Photonics, Inc., IPR2015-

                                  10   00731, Paper 51 at 13-16, 20 (Sept. 29, 2016) (Docket No. 22, Ex. 6).

                                  11                                       IV.      CONCLUSION

                                  12           Under no scenario is Capella entitled to pre-issuance damages. Accordingly, the Court
Northern District of California
 United States District Court




                                  13   GRANTS Ciena’s Partial Motion to Dismiss; Capella may not seek pre-issuance damages in this

                                  14   case.

                                  15           This order disposes of Docket No. 22.

                                  16

                                  17           IT IS SO ORDERED.

                                  18
                                  19   Dated: June 29, 2021

                                  20

                                  21                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
